     Case 2:18-cv-02903-TLN-DMC Document 64 Filed 01/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES HARKLESS,                                   No. 2:18-CV-2903-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    PACIFIC POWER AND LIGHT,
15                       Defendant.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action.

18   Pending before the Court is Defendant’s motion for a protective order, see ECF No. 63, noticed

19   for hearing on February 9, 2021. Due to a conflict in the Court’s calendar, the hearing is

20   continued to February 10, 2021, at 10:00 a.m., before the undersigned in Redding. Counsel are

21   directed to appear telephonically through CourtCall.

22                  IT IS SO ORDERED.

23

24   Dated: January 22, 2021
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
